DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/331895, filed on 12/20/2011.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazawa et al (US Pub 2011/0175831) in view of Vaisanen (US Pub 2010/0105443) and Minton (US Pub 2011/0083104).

With respect to claim 1, Miyazawa discloses an integrated circuit configured to control a position detection sensor including a detection region, (fig. 1; touch detection unit 2) the integrated circuit comprising: a memory device including processor-executable instructions; and a processor which, when loaded with the processor-executable instructions, (par 0046; discloses the hardware configuration of the portable terminal 100 will be described with reference to FIG. 3. In the portable terminal 100, a CPU 110 develops a program stored in a non-volatile memory 111 into a RAM 112 and reads the program to perform various processes according to this program and control each unit) performs: periodically detecting a pointer touch on the position detection sensor at a defined time cycle; (par 0075; discloses the CPU 110 acquires the output value of each electrostatic sensor from the touch panel 102B at the interval of the constant time and detects the touch position ) determining positions of the pointer touch on the position detection sensor and storing the positions in the memory device; (par 0075; discloses The CPU 110 stores position data indicating the touch position or the proximity position as history data, which indicates the history of the touch and the proximity on or to the operation surface, in the non-volatile memory 111)
Miyazawa doesn’t expressly disclose detection region is larger than a display region of a display layered with the position detection sensor;
In the same field of endeavor, Vaisanen discloses device and method for providing inputs with a touch screen apparatus where detection region is larger than a display region of a display layered with the position detection sensor (par 0055; discloses a region of the touch screen display residing a predefined distance (e.g., a predefined number of pixels) from an edge of the touch screen display 126. In this regard, the active region may be at least partially defined by an exterior border located a predefined distance from an edge of the touch screen display 126); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa to form the touch detection region larger than the display region as disclosed by Vaisanen in order to detection touch inputs that start outside the display region and ends in the display area allowing to perform different functions of the device;
Miyazawa as modified by Vaisanen don’t expressly disclose determining whether to output a position of a first pointer touch based on a position of a second pointer touch that is detected later in time than the first pointer touch;
In the same field of endeavor, Minton discloses touch display device allowing user to input commands via touch interface (par 0042); Minton discloses determining whether to output a position of a first pointer touch based on a position of a second pointer touch that is detected later in time than the first pointer touch (par 0048; discloses identifying a first touch location 240 within a selection zone 250; par 0049; discloses detecting a second touch location after the first touch location however the controller circuit outputs data corresponding to first location because location 242 is within the enlarged selection zone 250, the controller circuit outputs an indication of the user's selection of the number "5" instead of outputting an erroneous indication of the user's selection of the number "9");
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen to define a selection zone in the display area that can be increased or decreased in size while detecting touch inputs and output data based on the touch location on the selection zone as disclosed by Minton in order to accurately input user input to the device; hence preventing erroneous input.

	With respect to claim 2, Miyazawa as modified by Vaisanen and Minton further discloses wherein, in response to the position of the first pointer touch being outside the display region and the position of the second pointer touch being inside the display region, the processor performs deriving an edge position at which a line connecting the position of the first pointer touch and the position of the second pointer touch intersects an edge of the display region (Vaisanen; par 0051; discloses  the input object may be slid along a path from a point of origin on or outside an edge of the touch screen display to a point within the touch screen display 126 so as to provide the predefined trigger touch interaction (e.g., a slide-in gesture), the touch screen interface circuitry 128 may be configured to identify a trigger touch interaction in embodiments wherein the active region comprises the entirety of the touch screen display 126 in that the first detected point of the touch interaction is one or more pixels immediately adjacent to the edge of the touch screen display 126 (e.g., the point where the input object crosses over an edge of the touch screen display 126.);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen and Minton to detect a swipe in gesture that occurs outside the display and ends inside the display as disclosed by Vaisanen in order to control different functions of the device based on the detected swipe-in gesture.
	With respect to claim 3, Miyazawa as modified by Vaisanen and Minton discloses wherein, in response to the position of the first pointer touch being inside the display region and the position of the second pointer touch being inside the display region, the processor foregoes deriving the edge position (Vaisanen; fig. 5; par 0053; discloses a user has provided a touch interaction comprising sliding an input object along a path 504 having a point of origin 506 within the active region of the touch screen display 502 to a point 508 that is also within the active region. Since the touch interaction does not comprise a sliding of an input object along a path from a point of origin outside of the active region, the touch screen interface circuitry 128 of some embodiments may be configured to determine that the touch interaction depicted in FIG. 5 does not comprise a trigger touch interaction.).

	With respect to claim 4, Miyazawa as modified by Vaisanen and Minton discloses wherein the edge position, in operation, triggers an external controller coupled to the position detection sensor to execute a defined operation (Vaisanen; fig. 1; discloses processor connected to the touch screen interface circuity; par 0057; discloses one or more of the trigger touch interactions described above (e.g., a slide-in gesture) is associated with a function for switching from a first mode of interaction with a graphical user interface to a second mode of interaction with a graphical user interface );
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention dsicsleod by Miyazawa as modified by Vaisanen and Minton to change he mode of the device based on the detected swipe -in gesture as disclosed by Vaisanen in order to allow user to quickly change the mode of operation of the device just by performing a swipe-in gesture that starts outside the display and ends inside the display.


	With respect to claim 6, Miyazawa as modified by Vaisanen and Minton discloses wherein the defined operation includes recognizing a swipe-in movement of the pointer touch (Vaisanen; par 0054; discloses  a user has provided a touch interaction comprising sliding an input object along a path 604 having a point of origin 606 outside of the active region of the touch screen display 602 to a point 608 that is within the active region. Along the path 604, the input object crosses the edge 610 and at that point, contact may be first detected between the touch input and touch screen display such that it may be determined that a true point of origin of the path of the touch interaction is outside of the active region of the touch screen display 602. Accordingly, the touch screen interface circuitry 128 may be configured to identify the touch interaction depicted in FIG. 6 as comprising a trigger touch interaction).

With respect to claim 8, Miyazawa discloses a sensor comprising: a position detection sensor configured to be layered with a display including a display region, the position detection sensor including a detection region; (fig. 3; touch screen 102 comprising display panel 102A and touch panel 102B); a memory device and a processor which is coupled to the position detection sensor and which, in operation, performs, (fig. 3; memory; 111, 112; CPU 110) performs: periodically detecting a pointer touch on the position detection sensor at a defined time cycle; (par 0075; discloses the CPU 110 acquires the output value of each electrostatic sensor from the touch panel 102B at the interval of the constant time and detects the touch position ) determining positions of the pointer touch on the position detection sensor and storing the positions in the memory device; (par 0075; discloses The CPU 110 stores position data indicating the touch position or the proximity position as history data, which indicates the history of the touch and the proximity on or to the operation surface, in the non-volatile memory 111)
Miyazawa doesn’t expressly disclose detection region is larger than a display region;
In the same field of endeavor, Vaisanen discloses device and method for providing inputs with a touch screen apparatus where detection region is larger than a display region (par 0055; discloses a region of the touch screen display residing a predefined distance (e.g., a predefined number of pixels) from an edge of the touch screen display 126. In this regard, the active region may be at least partially defined by an exterior border located a predefined distance from an edge of the touch screen display 126); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa to form the touch detection region larger than the display region as disclosed by Vaisanen in order to detection touch inputs that start outside the display region and ends in the display area allowing to perform different functions of the device;
Miyazawa as modified by Vaisanen don’t expressly disclose determining whether to output a position of a first pointer touch based on a position of a second pointer touch that is detected later in time than the first pointer touch;
In the same field of endeavor, Minton discloses touch display device allowing user to input commands via touch interface (par 0042); Minton discloses determining whether to output a position of a first pointer touch based on a position of a second pointer touch that is detected later in time than the first pointer touch (par 0048; discloses identifying a first touch location 240 within a selection zone 250; par 0049; discloses detecting a second touch location after the first touch location however the controller circuit outputs data corresponding to first location because location 242 is within the enlarged selection zone 250, the controller circuit outputs an indication of the user's selection of the number "5" instead of outputting an erroneous indication of the user's selection of the number "9");
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen to define a selection zone in the display area that can be increased or decreased in size while detecting touch inputs and output data based on the touch location on the selection zone as disclosed by Minton in order to accurately input user input to the device; hence preventing erroneous input.

	With respect to claim 9, Miyazawa as modified by Vaisanen and Minton further discloses wherein, in response to the position of the first pointer touch being outside the display region and the position of the second pointer touch being inside the display region, the processor performs deriving an edge position at which a line connecting the position of the first pointer touch and the position of the second pointer touch intersects an edge of the display region (Vaisanen; par 0051; discloses  the input object may be slid along a path from a point of origin on or outside an edge of the touch screen display to a point within the touch screen display 126 so as to provide the predefined trigger touch interaction (e.g., a slide-in gesture), the touch screen interface circuitry 128 may be configured to identify a trigger touch interaction in embodiments wherein the active region comprises the entirety of the touch screen display 126 in that the first detected point of the touch interaction is one or more pixels immediately adjacent to the edge of the touch screen display 126 (e.g., the point where the input object crosses over an edge of the touch screen display 126.);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen and Minton to detect a swipe in gesture that occurs outside the display and ends inside the display as disclosed by Vaisanen in order to control different functions of the device based on the detected swipe-in gesture.

	With respect to claim 10, Miyazawa as modified by Vaisanen and Minton discloses wherein, in response to the position of the first pointer touch being inside the display region and the position of the second pointer touch being inside the display region, the processor foregoes deriving the edge position (Vaisanen; fig. 5; par 0053; discloses a user has provided a touch interaction comprising sliding an input object along a path 504 having a point of origin 506 within the active region of the touch screen display 502 to a point 508 that is also within the active region. Since the touch interaction does not comprise a sliding of an input object along a path from a point of origin outside of the active region, the touch screen interface circuitry 128 of some embodiments may be configured to determine that the touch interaction depicted in FIG. 5 does not comprise a trigger touch interaction.).

	With respect to claim 11, Miyazawa as modified by Vaisanen and Minton discloses wherein the edge position, in operation, triggers an external controller coupled to the position detection sensor to execute a defined operation (Vaisanen; fig. 1; discloses processor connected to the touch screen interface circuity; par 0057; discloses one or more of the trigger touch interactions described above (e.g., a slide-in gesture) is associated with a function for switching from a first mode of interaction with a graphical user interface to a second mode of interaction with a graphical user interface );
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention dsicsleod by Miyazawa as modified by Vaisanen and Minton to change he mode of the device based on the detected swipe -in gesture as disclosed by Vaisanen in order to allow user to quickly change the mode of operation of the device just by performing a swipe-in gesture that starts outside the display and ends inside the display.

With respect to claim 13, Miyazawa as modified by Vaisanen and Minton discloses wherein the defined operation includes recognizing a swipe-in movement of the pointer touch (Vaisanen; par 0054; discloses  a user has provided a touch interaction comprising sliding an input object along a path 604 having a point of origin 606 outside of the active region of the touch screen display 602 to a point 608 that is within the active region. Along the path 604, the input object crosses the edge 610 and at that point, contact may be first detected between the touch input and touch screen display such that it may be determined that a true point of origin of the path of the touch interaction is outside of the active region of the touch screen display 602. Accordingly, the touch screen interface circuitry 128 may be configured to identify the touch interaction depicted in FIG. 6 as comprising a trigger touch interaction).

With respect to claim 15, Miyazawa discloses an electronic device comprising: a display including a display region; a position detection sensor layered with the display and including a detection region (fig. 3; discloses an electronic device 100 with touch screen 102 comprising display panel 102A and touch panel 102B); a memory device and a processor which is coupled to the position detection sensor and which, in operation, performs, (fig. 3; memory; 111, 112; CPU 110) performs: periodically detecting a pointer touch on the position detection sensor at a defined time cycle; (par 0075; discloses the CPU 110 acquires the output value of each electrostatic sensor from the touch panel 102B at the interval of the constant time and detects the touch position ) determining positions of the pointer touch on the position detection sensor and storing the positions in the memory device; (par 0075; discloses The CPU 110 stores position data indicating the touch position or the proximity position as history data, which indicates the history of the touch and the proximity on or to the operation surface, in the non-volatile memory 111)
Miyazawa doesn’t expressly disclose detection region is larger than a display region;
In the same field of endeavor, Vaisanen discloses device and method for providing inputs with a touch screen apparatus where detection region is larger than a display region (par 0055; discloses a region of the touch screen display residing a predefined distance (e.g., a predefined number of pixels) from an edge of the touch screen display 126. In this regard, the active region may be at least partially defined by an exterior border located a predefined distance from an edge of the touch screen display 126); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa to form the touch detection region larger than the display region as disclosed by Vaisanen in order to detection touch inputs that start outside the display region and ends in the display area allowing to perform different functions of the device;
Miyazawa as modified by Vaisanen don’t expressly disclose determining whether to output a position of a first pointer touch based on a position of a second pointer touch that is detected later in time than the first pointer touch;
In the same field of endeavor, Minton discloses touch display device allowing user to input commands via touch interface (par 0042); Minton discloses determining whether to output a position of a first pointer touch based on a position of a second pointer touch that is detected later in time than the first pointer touch (par 0048; discloses identifying a first touch location 240 within a selection zone 250; par 0049; discloses detecting a second touch location after the first touch location however the controller circuit outputs data corresponding to first location because location 242 is within the enlarged selection zone 250, the controller circuit outputs an indication of the user's selection of the number "5" instead of outputting an erroneous indication of the user's selection of the number "9");
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen to define a selection zone in the display area that can be increased or decreased in size while detecting touch inputs and output data based on the touch location on the selection zone as disclosed by Minton in order to accurately input user input to the device; hence preventing erroneous input.

	With respect to claim 16, Miyazawa as modified by Vaisanen and Minton further discloses wherein, in response to the position of the first pointer touch being outside the display region and the position of the second pointer touch being inside the display region, the processor performs deriving an edge position at which a line connecting the position of the first pointer touch and the position of the second pointer touch intersects an edge of the display region (Vaisanen; par 0051; discloses  the input object may be slid along a path from a point of origin on or outside an edge of the touch screen display to a point within the touch screen display 126 so as to provide the predefined trigger touch interaction (e.g., a slide-in gesture), the touch screen interface circuitry 128 may be configured to identify a trigger touch interaction in embodiments wherein the active region comprises the entirety of the touch screen display 126 in that the first detected point of the touch interaction is one or more pixels immediately adjacent to the edge of the touch screen display 126 (e.g., the point where the input object crosses over an edge of the touch screen display 126.);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen and Minton to detect a swipe in gesture that occurs outside the display and ends inside the display as disclosed by Vaisanen in order to control different functions of the device based on the detected swipe-in gesture.

	With respect to claim 17, Miyazawa as modified by Vaisanen and Minton discloses wherein, in response to the position of the first pointer touch being inside the display region and the position of the second pointer touch being inside the display region, the processor foregoes deriving the edge position (Vaisanen; fig. 5; par 0053; discloses a user has provided a touch interaction comprising sliding an input object along a path 504 having a point of origin 506 within the active region of the touch screen display 502 to a point 508 that is also within the active region. Since the touch interaction does not comprise a sliding of an input object along a path from a point of origin outside of the active region, the touch screen interface circuitry 128 of some embodiments may be configured to determine that the touch interaction depicted in FIG. 5 does not comprise a trigger touch interaction.).

	With respect to claim 18, Miyazawa as modified by Vaisanen and Minton discloses wherein the edge position, in operation, triggers an external controller coupled to the position detection sensor to execute a defined operation (Vaisanen; fig. 1; discloses processor connected to the touch screen interface circuity; par 0057; discloses one or more of the trigger touch interactions described above (e.g., a slide-in gesture) is associated with a function for switching from a first mode of interaction with a graphical user interface to a second mode of interaction with a graphical user interface );
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention dsicsleod by Miyazawa as modified by Vaisanen and Minton to change he mode of the device based on the detected swipe -in gesture as disclosed by Vaisanen in order to allow user to quickly change the mode of operation of the device just by performing a swipe-in gesture that starts outside the display and ends inside the display.

With respect to claim 19, Miyazawa as modified by Vaisanen and Minton discloses wherein the defined operation includes recognizing a swipe-in movement of the pointer touch (Vaisanen; par 0054; discloses  a user has provided a touch interaction comprising sliding an input object along a path 604 having a point of origin 606 outside of the active region of the touch screen display 602 to a point 608 that is within the active region. Along the path 604, the input object crosses the edge 610 and at that point, contact may be first detected between the touch input and touch screen display such that it may be determined that a true point of origin of the path of the touch interaction is outside of the active region of the touch screen display 602. Accordingly, the touch screen interface circuitry 128 may be configured to identify the touch interaction depicted in FIG. 6 as comprising a trigger touch interaction).


Claims 5, 7, 12, 14, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazawa et al (US Pub 2011/0175831) in view of Vaisanen (US Pub 2010/0105443), Minton (US Pub 2011/0083104) and Hinckley et al (US Pub 2011/0209097).

With respect to claim 5, Miyazawa as modified by Vaisanen and Minton don’t expressly disclose wherein the defined operation includes an ink-rendering operation on the display originating from the edge position and leading to the position of the second pointer touch;
In the same field of endeavor, Hinckley discloses detecting a swipe in gesture originating outside the display and ending inside the display (see fig. 6); Hinckley discloses wherein the defined operation includes an ink-rendering operation on the display originating from the edge position and leading to the position of the second pointer touch; (see fig. 6; discloses displaying menu as user performs the gesture; par 0073; discloses the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow. This can allow bezel menu 610 to be dropped down at which time it can become fully opaque.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen and Minton to display menu when a swipe-in gesture is detected that starts from top of the device and ends inside the display region as disclosed by Hinckley in order to allow user to quickly access menu items by performing a swipe in gesture. The modification would allow user with easy access to menu items and quickly access the functions they want to use.



With respect to claim 7, Miyazawa as modified by Vaisanen and Minton don’t expressly disclose wherein the defined operation includes displaying a menu in the display region;
In the same field of endeavor, Hinckley discloses detecting a swipe in gesture originating outside the display and ending inside the display (see fig. 6); Hinckley discloses wherein the defined operation includes displaying a menu in the display region (par 0073; discloses In one or more embodiments, the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen and Minton to display menu when a swipe-in gesture is detected that starts from top of the device and ends inside the display region as disclosed by Hinckley in order to allow user to quickly access menu items by performing a swipe in gesture. The modification would allow user with easy access to menu items and quickly modifying them based on their needs.

With respect to claim 12, Miyazawa as modified by Vaisanen and Minton don’t expressly disclose wherein the defined operation includes an ink-rendering operation on the display originating from the edge position and leading to the position of the second pointer touch;
In the same field of endeavor, Hinckley discloses detecting a swipe in gesture originating outside the display and ending inside the display (see fig. 6); Hinckley discloses wherein the defined operation includes an ink-rendering operation on the display originating from the edge position and leading to the position of the second pointer touch; (see fig. 6; discloses displaying menu as user performs the gesture; par 0073; discloses the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow. This can allow bezel menu 610 to be dropped down at which time it can become fully opaque.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen and Minton to display menu when a swipe-in gesture is detected that starts from top of the device and ends inside the display region as disclosed by Hinckley in order to allow user to quickly access menu items by performing a swipe in gesture. The modification would allow user with easy access to menu items and quickly access the functions they want to use.



With respect to claim 14, Miyazawa as modified by Vaisanen and Minton don’t expressly disclose wherein the defined operation includes displaying a menu in the display region;
In the same field of endeavor, Hinckley discloses detecting a swipe in gesture originating outside the display and ending inside the display (see fig. 6); Hinckley discloses wherein the defined operation includes displaying a menu in the display region (par 0073; discloses In one or more embodiments, the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen and Minton to display menu when a swipe-in gesture is detected that starts from top of the device and ends inside the display region as disclosed by Hinckley in order to allow user to quickly access menu items by performing a swipe in gesture. The modification would allow user with easy access to menu items and quickly modifying them based on their needs.


With respect to claim 20, Miyazawa as modified by Vaisanen and Minton don’t expressly disclose wherein the defined operation includes displaying a menu in the display region;
In the same field of endeavor, Hinckley discloses detecting a swipe in gesture originating outside the display and ending inside the display (see fig. 6); Hinckley discloses wherein the defined operation includes displaying a menu in the display region (par 0073; discloses In one or more embodiments, the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Miyazawa as modified by Vaisanen and Minton to display menu when a swipe-in gesture is detected that starts from top of the device and ends inside the display region as disclosed by Hinckley in order to allow user to quickly access menu items by performing a swipe in gesture. The modification would allow user with easy access to menu items and quickly modifying them based on their needs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624    

/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624  
08/09/2022